PER CURIAM:
Frank Hackett appeals the district court’s order granting summary judgment in favor of the correctional officers in his civil action filed under 42 U.S.C. § 1983 (2000) alleging use of excessive force. We have reviewed the record and find no reversible error. Accordingly, we affirm substantially for the reasons stated by the district court. See Hackett v. Taylor, No. 1:04-cv-02130-JFM (D.Md. Aug. 22, 2007). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.